Case 8:20-cv-00816-CEH-AAS Document 1-9 Filed 04/08/20 Page 1 of 7 PageID 60




                                 Exhibit I
Case 8:20-cv-00816-CEH-AAS Document 1-9 Filed 04/08/20 Page 2 of 7 PageID 61
Case 8:20-cv-00816-CEH-AAS Document 1-9 Filed 04/08/20 Page 3 of 7 PageID 62
Case 8:20-cv-00816-CEH-AAS Document 1-9 Filed 04/08/20 Page 4 of 7 PageID 63
Case 8:20-cv-00816-CEH-AAS Document 1-9 Filed 04/08/20 Page 5 of 7 PageID 64
Case 8:20-cv-00816-CEH-AAS Document 1-9 Filed 04/08/20 Page 6 of 7 PageID 65
Case 8:20-cv-00816-CEH-AAS Document 1-9 Filed 04/08/20 Page 7 of 7 PageID 66
